PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_01_EN.txt. 23

OPINION BY M. NYHOLM.

(Translation. |

It will be noted that. the order of Court, which is rather
an interlocutory judgment, arrives at the conclusion that the
provisions of 1815 involving the withdrawal of the French
customs line in the District of Gex are not abrogated and can-
not be abrogated without Switzerland’s consent. This conclu-
sion does not appear justified by the text of Article 435,
paragraph 2, of the Treaty of Versailles.

In this article, the Conference of Versailles, whose authority
is recognized by the Parties, declared that the stipulations of
1815 are no longer consistent with present conditions, and that
it is for France and Switzerland to come to an agreement
together with a view to settling the status of these territories.

The clause, as it stands, contains a sufficiently clear indica-
tion that an existing state of affairs is abolished and a new
state of affairs established.

No doubt the article would have been still clearer if the
first sentence had been followed by an express declaration of
abrogation of the provisions, and if the second sentence further
contained rules for the establishment of the new state of
affairs, and an indication of what would follow in case of
disagreement. But, even without these additions, the idea of
a change in the situation seems sufficiently clear.

In the Court’s decision, there is a special argument drawn
from a comparison of the first and second paragraphs of
Article 435 to the effect that the words ‘‘are no longer con-
sistent with present conditions” do not, in the first paragraph,
imply automatic abrogation, and that the same must be the
case in the second paragraph. But this argument runs coun-
ter to the fact that in the first paragraph an agreement
existed, of which it was sufficient to take note. The Court :
then argues that the words “stipulations .... are no longer
consistent with present conditions’ are merely a declaration
that the Powers cease to interest themselves in the matter,
and that the terms of the article do not involve an abro-
gation. But how can it be imagined that a legislator should
OPINION BY M. NYHOLM 24

intend to maintain in force rules which he himself declares to
be out of date? The words, therefore, express the intention
that these rules shall disappear. That such was the intention,
and further that this intention was carried into effect is
shown from the fact that the former situation—withdrawal
of the customs line—was replaced by a quite different situation,
namely, that the relations between France and Switzerland
in the districts in question have become free and are made
subject to an agreement to be entered into by the two
countries. It is clear that the former state of things and the
new freedom cannot exist at the same time; they are not two
mutually supporting rules; on the contrary, the one excludes
the other. It follows that, from a textual interpretation of
Article 435, the provisions of 1815 are abrogated.

*
* %

Against such a result, Switzerland protested. It is important
to note that, at the last moment, Switzerland took certain
steps; but she applied solely to France in her capacity as a
neighbour and not as one of the Powers which created the
Treaty of Versailles. The record indeed shows that Switzer-
land never applied to the Powers. All that could be drawn
from the Swiss observations and the French replies is strictly
without legal value, since France, a neighbour and a future
opponent in the dispute, had no right to reply in the name of
the Powers.

Switzerland, in her note of May 5th, protested against the
abrogation, and made reservations. But any protest in the
note, which emanates from Switzerland herself, must be based
on the existence of a right; it goes without saying that in
view of the wording of the 1815 provisions, in which Switzer-
land was not even mentioned, it ts for the latter to prove the
existence of the right claimed by her..

To prove her vight, Switzerland cannot rely:on the mere
existence of the note, which, as has been said, emanates from
Switzerland herself. It is only the insertion of this note as
an annex which might in itself constitute an important element
of proof in Switzerland’s favour. The publication of an.
OPINION BY M. NYHOLM 25

annex containing the Swiss contentions is in fact equivalent
to an authoritative interpretation of Article 435.

But, as has been said, the terms of the Swiss note with
its “reservations” imply the prior existence of a vipht. It
is not therefore possible to place importance, as the Court
does, on the fact that, ‘in the note of May 5th, Switzerland
states that ‘‘she acquiesces .... under reservations”. To make
such a declaration it is necessary first to have a right on
which to base oneself. —

The Court’s decision stops short at the proof which might
be drawn from the insertion of the annex. This proof would
be conclusive if the note of May 5th were the only annex.
But this annex loses its effect as proof from the fact that by
the insertion of Annex II, the French note of May 18th, -
there are two notes directly opposed to one another. It is
no longer possible to consider one of the notes only, for they
are an indivisible whole and incapable of separation.

The consequence is that the Powers, instead of appending
to Article 435 an authoritative interpretation, have set out two
arguments which might be put forward in regard to inter-
pretation. The purpose of this twofold insertion may be uncertain;
but the fact remains that, from the note of May 5th, no conclu-
sion can be drawn as to the creation of a right for Switzerland.

In order to revive the importance of the note of May 5th,
the only method is to set aside the French note of May 18th,
and this is what the Court’s decision has done. But this
result seems to be all the less admissible, as the reasons do
not appear to justify the decision. |

As the principal ground for setting aside the note of
May x8th, it is not sufficient to say, as the Court does, that it
“is unable to regard as decisive the arguments to the contrary
which it has been sought to deduce.... from the whole of
the French note of May 18th, 1919”. Nor does the second
ground for the Court’s decision seem any sounder, namely,
that ‘‘the Court—which, though its task is to interpret the
said article with its annexes, nevertheless remains free to
estimate the weight to be attached from this point of view
to each of the annexes—is unable to regard it [the French °
OPINION BY M. NYHOLM 26

note] as possessing any weight for the purposes of interpreta-
tion, having regard especially to the fact that it [the note]
cannot in any circumstances affect the conditions. of the
Federal Council’s acquiescence in the article in question, that
acquiescence being a unilateral act on the part of Switzerland”.
The above grounds seem to be simple assertions rather than
arguments. The French. note of May 18th forms with the
Swiss note of May 5th a single whole explaining the two
sides of the question. If, as the. decision says, the French
note of May x8th “‘cannot.... affect the conditions of [Swiss]
acquiescence’ which is “a unilateral act on the part of
Switzerland”, no more is it possible to say that the Swiss note
could affect the conditions of the French note. The two notes
must be placed on an equal footing without it being possible,
apart from sound reasons to the contrary, to give the pre-
ponderance to one of them. Having set aside the argument
based on the insertion of the note of May 5th, it remains to
be considered whether Switzerland has any rights. The
declarations in the note of May 5th lead to suppose that these
rights exist, and this is what the Court’s decision seems to
recognize.. Without discussing these pretended rights, referred
to in Counsel’s arguments, the Court merely says that in
its opinion the note of May 5th “is entirely based on the
existence of such a right’.

A consideration of the Swiss arguments on this point seems
however to lead to the conclusion that such rights do not exist.

In the first place, Switzerland asserts that the 1815 pro-
visions. created for France a servitude in Switzerland’s favour.
If these provisions can involve, as regards the signatory
Powers, an obligation imposed on France, they none the less
have nothing in common with the idea of a servitude, and
they are certainly not a servitude as regards Switzerland. The
withdrawal of the customs line is a domestic affair of France.
It may de facto be of importance as regards customs matters
for the neighbouring State, but no de juve relation is thereby
set up between the two countries.

Secondly, Switzerland’s argument that the provisions are for
her stipulations im favorem tertii is without foundation. Such
provisions are not admissible in inter-states relations. The
principle of sovereignty is opposed. thereto. The “stipulation
OPINION BY M. NYHOLM 27

in favorem tertir” is, by its nature, a civil obligation which
can hardly apply between nations with their constitutional
systems. Amongst other reasons, the unilateral character is
ill suited to relations between States which must be placed
on a footing defined by their reciprocal rights, and further,
the execution of such a provision could not fail to give rise
to difficult problems. As a matter of fact, the stipulation in
favorem tertit does not appear to be valid in international
law, for it does not create a right in favour of the third State,
save of course when a new agreement is added to the original
one. This theory is largely accepted by legal doctrine and the
opinion of the most highly qualified authors on international law.

Thirdly, Switzerland maintains that the new régime set up
by Article 435 (agreement) presupposes that, failing an agree-
ment, recourse must always be had to the former system.
But this interpretation is grammatically impossible. In such
a case it would have been necessary to add words to the
end of the article to make this clear. |

Fourthly, it is known that one draft of Article 435, para-
graph 2, contained the clause that the 1815 provisions were
abrogated. Evidently, the removal of these words might
constitute an argument in Switzerland’s favour. But informa-
tion as to the reasons for this removal and the circumstances
connected therewith is entirely lacking. Even with the removal,
the text of Article 435, however, remains clear.

Moreover, there is in the whole matter no information as
to the facts to form the basis for a decision in law. Nothing
is known of what took place at Paris. There are no minutes
nor even the slightest indication as to details. Moreover, it
appears from a declaration of M. Ador, published some years
afterwards, that his principal object was the question of Swiss
neutrality, and that, as regards the free zones, he secured
that the question, which was moreover regarded as secondary,
“should be dealt with separately”.

It therefore appears that no fact and no argument can
justify the Swiss contention that the provisions of 1815 are
maintained in force. | |

(Signed) D. G. NYHoLM.
